Citation Nr: 0512747	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-29 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1918 to 
January 1919.  He died on January [redacted], 1956.  In a February 
1971 administrative decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, recognized the appellant's 
mother, T. M, as of the veteran's surviving spouse and 
awarded her entitlement to death pension benefits.  In July 
1987, the RO recognized T. M.'s election of improved pension 
benefits, effective from January 1, 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 administrative decision issued 
by the RO, which denied the appellant's claim of entitlement 
to reimbursement of burial expenses paid on behalf of her 
mother.  

In August 2004, the Board remanded the case for additional 
development.  It is now before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The veteran died in January 1956.

2.  The appellant's mother, T. M., recognized as the veteran 
surviving spouse, was awarded improved death pension 
benefits, effective from January 1, 1987.

3.  T. M. died in December 2000.

4.  The appellant's claim was filed within one year after T. 
M.'s death.

5.  There is no competent evidence that the appellant 
actually paid any of TM's burial expenses.


CONCLUSION OF LAW

The claimant has failed to show that she meets the criteria 
for entitlement to accrued benefits to reimburse her as the 
person who bore TM's burial expenses.  38 U.S.C.A. §§  
5101(a), 5121 (West 2002); 38 C.F.R. §  3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

T. M. alleged that she lived continuously with the veteran in 
a common-law marital relationship from September 1954 to the 
date of their ceremonial marriage on February [redacted], 1955 and 
thereafter until the veteran's death on January [redacted], 1956.  
She also claimed that when she started to live with the 
veteran, T. M. had no knowledge that common-law marriages 
were not recognized in Puerto Rico.  In a February 1971 
administrative decision, the RO deemed valid for VA benefit 
purposes the purported common-law marriage between T. M. and 
the veteran and awarded her death pension benefits.  In July 
1987, the RO recognized T. M.'s election of improved pension 
benefits, effective from January 1, 1987.  In a February 1991 
rating decision issued in March 1991, the RO established that 
T. M. was entitled to an additional allowance for being 
housebound.  From January 1987 through January 1999, on an 
annual basis, T. M. submitted VA Forms 21-8416, Medical 
Expense Report (MER), in which she reported unreimbursed 
medical expenses (UMEs) so as to reduce the countable family 
income and increase improved pension benefits.  T. M. died on 
December [redacted], 2000.

On May 25, 2001, the appellant submitted a VA Form 21-601, 
Application for Reimbursement from Accrued Amounts due a 
Deceased Beneficiary, asking for repayment of burial expenses 
for her mother, T. M., totalling $2,733.50.  The claim was 
accompanied by an MER reflecting claimed UMEs for 2000 paid 
by T. M. and a funeral services contract signed by the 
appellant and E. A for T. M.'s burial expenses totaling 
$2,733.50.

In a February 2003 administrative decision, the RO denied the 
appellant's claim for accrued benefits, noting that there 
were no accrued amounts payable and that accrued benefits are 
payable on evidence in the file at the date of death.

In March 2003, the appellant filed a notice of disagreement 
with the decision, asserting that the UMEs for 2000 were due 
to the appellant's mother, T. M., before her death and that 
she had paid for her mother's burial expenses.   In a 
September 2003 VA Form 9, the appellant stated that the 
eligibility verification report (EVR) and MER were received 
by her mother usually at the end of the year or in beginning 
of January each year.  Therefore, upon receipt in January 
2001, the appellant submitted all the UMEs for the year 1999.

Applicable law and regulations provide that upon the death of 
a veteran, periodic monetary benefits to which that 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of his death (accrued benefits) and due and unpaid for the 
period not to exceed two years, shall, upon the death of such 
individual be paid to the living person first listed as 
follows:

(1) Upon the death of a veteran to the 
living person first listed as follows: 
(i) His or her spouse; 
(ii) His or her children (in equal 
shares); 
(iii) His or her dependent parents (in 
equal shares) or to the surviving parent.

(2) Upon the death of a surviving spouse 
or remarried surviving spouse, to the 
veteran's children.

(3) Upon the death of a child, benefits 
to which the child was entitled will be 
paid to the surviving children of the 
veteran entitled to death pension, 
compensation, or dependency and indemnity 
compensation.

(4) In all other cases, only so much of 
an accrued benefit may be paid as may be 
necessary to reimburse the person who 
bore the expense of last sickness or 
burial.  

38 C.F.R. § 3.1000(a) (2003); see also 38 U.S.C.A. § 5121(a) 
(West 2002).

In December 2003, Congress amended 38 U.S.C.A. § 5121 to 
repeal the two-year limit on accrued benefits for deaths 
occurring on or after the date of enactment, December 16, 
2003.  Because both the veteran and his surviving spouse died 
before the date of enactment, this change does not apply in 
this case and is noted only for information purposes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651, ___ (2003) (to be codified at 38 U.S.C. 
§ 5121(a)).

In this case, the appellant is the daughter of T. M., who was 
the surviving spouse of the veteran.  As discussed above, T. 
M. had been in receipt of improved death pension benefits 
from January 1987 until her death in December 2000.  The 
appellant is neither the spouse nor the child of the deceased 
veteran, from whom T. M.'s pension benefits derived, and, 
therefore, it appears that the appellant's standing in this 
case is based only upon the fact that she bore the burial 
expenses of her mother.  For this reason, she is entitled to 
receive only so much of any accrued benefits available as is 
necessary to reimburse her for the burial expenses she 
incurred on her mother's behalf.  38 C.F.R. § 3.1000(a)(4).

The RO denied the appellant's claim on the basis that there 
were no benefits that remained unpaid at the time of T. M.'s 
death.  For this reason, the RO concluded that there are no 
accrued benefits from which reimbursement for last medical 
and burial expenses could be drawn.  38 C.F.R. § 
3.1000(a)(4).  Shortly after T. M. died, the appellant, in a 
VA Form 21-4138 dated January 12, 2001, informed the RO of 
her mother's demise and asked the RO to stop payment of VA 
benefits.  The RO stopped such payments, effective December 
1, 2000 because, under the provisions of 38 C.F.R. § 
3.500(g), the effective date of the discontinuance of an 
award of compensation for a payee due to the payee's death is 
the last day of the month before death occurred.  See 38 
U.S.C.A. § 5112(b)(1) (West 2002).  See Richard on Behalf of 
Richard v. West, 161 F.3d 719, 721 (Fed. Cir. 1998).  Thus, 
because the veteran's widow died in December 2000, the RO was 
correct that her entitlement to death pension benefits 
expired on the last day of November 2000.

However, the Board also notes that, in May 2001, the 
appellant submitted an MER showing UMEs that her mother had 
incurred between January 2000 and December 2000.  The record 
reflects that similar lists of UMEs had been submitted 
annually in the years of 1987 through 1999 during T. M.'s 
life, and that the RO had subsequently amended her improved 
pension awards for 1986 through 1998 retroactively in order 
to compensate her for those expenses.  Had she been alive, 
the list of medical expenses submitted in May 2001 could 
potentially have resulted in a similar retroactive adjustment 
in order to compensate T. M. for those expenses.  The RO 
appears not to have taken such action because the RO did not 
have an updated EVR or MER for 1999, or 2000, at the time of 
T. M.'s death upon which her countable family income was 
calculated for pension benefits purposes and regulations 
require that evidence used to evaluate an accrued benefits 
claim must have been in the claims file at the time of the 
beneficiary's death.  38 C.F.R. 
§ 3.1000(a), (c) (2004).  

The appellant essentially contends that VA had always 
increased her mother's pension benefits by reducing her 
countable family income based on payment for such UMEs in the 
past, that VA should do so in this instance, and that she is 
seeking only reimbursement for burial expenses incurred on 
behalf of her mother. 

As noted in the August 2004 remand, the Board believed this 
situation is similar to the facts underlying the case of 
Conary v. Derwinski, 3 Vet. App. 109 (1992)(per curiam)).  
Following the remand of that case by the now United States 
Court of Appeals for Veterans Claims (Court), under the 
authority prescribed by 38 U.S.C.A. § 7104(c) and 38 C.F.R. 
20.901(c), the Board requested an opinion from the General 
Counsel (GC) of VA on the legal questions involved in the 
consideration of the Conary appeal and a companion case which 
was also remanded to the Board by the Court's Order.  On 
August 9, 1993, GC issued an opinion and held that: (1) 
Information contained in an EVR submitted after the 
beneficiary's death may not be considered "evidence in the 
file at date of death" for purposes of an award of accrued 
pension benefits under 38U.S.C. § 5121(a); and (2) An award 
of accrued benefits under 38 U.S.C. § 5121(a) may be based on 
logical inferences from information in the file at the date 
of the beneficiary's death.  See VAOPGPREC 6-93.  In the text 
of the GC opinion, it was explained that certain prima facie 
evidence of record prior to death may establish entitlement 
for accrued-benefits purposes where confirming evidence is 
furnished in support of the accrued-benefit claim.  For 
example, it was noted that EVRs submitted before the 
beneficiary's death reflecting recurring, predictable, and 
reasonably estimable medical expenses could provide a 
sufficient evidentiary basis for a prospective computation of 
medical expenses; such evidence may be considered "evidence 
in the file at date of death" for purposes of entitlement to 
accrued benefits.  It was further noted that, if such 
evidence makes a prima facie case of entitlement, GC did not 
believe that VA would be precluded from considering other 
evidence, e.g., an EVR submitted after the beneficiary's 
death for the limited purpose of verifying the accuracy of 
its determination.

In a subsequent opinion, the GC also held that, where a 
veteran entitled to pension benefits had not submitted a 
yearly EVR prior to the date of his death, "[a]ccrued pension 
benefits may be allowed under 38 U.S.C. § 5121(a) on the 
basis that evidence in the file at the date of a veteran's 
death permitted prospective estimation of UMEs, regardless of 
whether UMEs were actually deducted prospectively from the 
veteran's income for purposes of determining pension 
entitlement prior to the veteran's death."  See VAOPGCPREC 
12-94.  Significantly, the GC further held that, where a 
veteran had in the past supplied evidence of UMEs which, due 
to the static or ongoing nature of the veteran's medical 
condition, could be expected to be incurred in like manner in 
succeeding years in amounts which, based on past experience, 
were capable of estimation with a reasonable degree of 
accuracy, such evidence may form the basis for a 
determination that evidence in the file at the date of the 
veteran's death permitted prospective estimation of medical 
expenses.  See VAOPGCPREC 12-94.

In light of the above GC opinions, the Board indicated, in 
the August 2004 remand, that that it is possible that there 
were accrued benefits in this case that remained due and 
unpaid at the time of T. M.'s death.  The Board noted that 
T.M. submitted lists of UMEs annually for the years from 1986 
through 1998 during her life, and that the RO subsequently 
amended her pension award retroactively in all but the first 
instance (because of too few expenses) in order to compensate 
her for those expenses.  The Board believed that these lists 
establish recurring, predictable, and reasonably estimable 
medical expenses, which provided a sufficient evidentiary 
basis for a prospective computation of medical expenses in 
the final calendar year of T. M.'s life, 2000.  Thus, the 
Board found that such evidence may be considered "evidence in 
the file at date of death" for purposes of entitlement to 
accrued benefits.  VAOPGPREC 6-93; VAOPGCPREC 12-94.  For 
this reason, the Board concluded that VA was not precluded 
from considering other evidence, such as the May 2001 list of 
T. M.'s medical expenses for 2000 submitted by the appellant 
and any clarifying income information, for the limited 
purpose of verifying the precise amount of countable income 
received by and medical expenses incurred and paid by T. M. 
in 2000.  On remand, once T. M.'s countable income for 2000 
has been determined, the RO must then make a determination as 
to whether or not there are any accrued benefits that 
remained due and unpaid at the time of T. M.'s death, which 
could then provide a basis for reimbursing the appellant for 
any burial expenses paid on behalf of T. M. by the appellant.  

In compliance with the Board's remand, in an October 2004 
letter, the RO provided the appellant with an additional 
opportunity to establish the amount of income received by and 
the amount of UMEs incurred and paid by T. M. in 2000, as 
well as the amount of last medical and burial expenses that 
the appellant incurred on her mother's behalf.  The appellant 
was asked to clarify whether she or T. M. actually submitted 
an MER for 1999 UMEs, since none is in the record, and 
whether she alone or she together with E. A., paid T. M.'s 
burial expenses.  The RO also explained to the appellant that 
there is an important distinction between those medical 
expenses incurred directly by T. M., and those that she 
incurred on her mother's behalf, as those incurred directly 
by T. M. will be considered solely for the purpose of 
determining T. M.'s countable income for 2000 and whether or 
not there are any accrued benefits.  If the RO determined 
that there are any accrued benefits available, the appellant 
would be entitled to receive only so much of any accrued 
benefits available as is necessary to reimburse her for the 
burial expenses she, and not E. A., incurred on her mother's 
behalf.  The appellant also was asked receipts for the 
portion of her mother's burial expenses she alone actually 
paid.  38 C.F.R. § 3.1000(a)(4).  The October 2004 letter 
complied with the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A.§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The appellant did not respond.  In January 2005, VA 
readjudicated the appellant's claim and issued a supplemental 
statement of the case (SSOC).  Given the foregoing, the Board 
finds that the VA has substantially complied with the Board's 
August 2004 remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

The appellant did not respond to the October 2004 letter and 
failed to provide the information needed to substantiate her 
claim.  The duty to assist is not a one-way street.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  The appellant would be 
entitled to receive only so much of any accrued benefits 
available as is necessary to reimburse her for the burial 
expenses she incurred on her mother's behalf.  38 C.F.R. 
§ 3.1000(a)(4).  But she has not submitted evidence showing 
that she actually paid the expenses for which she is claiming 
reimbursement, such as receipts and a statement from E. A. 
that the appellant paid all, or part, of T. M.'s burial 
expenses.  Since there is no competent evidence that the 
appellant actually paid any of T. M.'s burial expenses, the 
claim must be denied.  Finally, without more information, VA 
also cannot calculate whether there are accrued benefits 
available.

Where the law is dispositive, the claim must be denied due to 
a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As such, review of the VCAA is not necessary in this 
case.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).  See VAOPGCPREC 5-2004; see also Mason v. 
Principi, 16 Vet. App. 129 (2002) (the veteran did not serve 
on active duty during a period of war and was not eligible 
for nonservice-connected pension benefits; because the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim, the VCAA is not applicable).  




ORDER

The appeal is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


